Citation Nr: 9903390	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-16 151	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Navy 
from August 1927 to July 1932 and from October 1932 to 
January 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 RO rating decision that denied service 
connection for bilateral hearing loss.  The veteran submitted 
a notice of disagreement in March 1997 on the issue of denial 
of service connection for bilateral hearing loss, and the RO 
issued a statement of the case in April 1997.  The veteran 
submitted a substantive appeal in April 1997.  A scheduled 
hearing in June 1998 was canceled because the veteran was in 
a car accident and unable to travel.  The RO sent a letter to 
the veteran in October 1998 asking him if he was ready to 
reschedule the hearing and notifying him that his case would 
be sent to the Board in 60 days if no response was received.  
The record shows no response from the veteran, and the RO 
forwarded this appeal to the Board in January 1999.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (1998).


FINDING OF FACT

Bilateral hearing loss began in service.



CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 1991); 
38 C.F.R. §§ 3.303, 3.385 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from August 1927 to July 1932 
and from October 1932 to January 1958.

Service documents show that the veteran was awarded various 
medals, including the Bronze Star with Combat  "V".  This 
medal denotes combat participation.

Service medical records include a report dated in November 
1947 noting that an audiogram showed that the veteran had 
partial deafness for high tones, probably nerve deafness.  A 
report of the veteran's medical examination in January 1955 
shows that he underwent audiometric testing.  The report of 
this testing reveals pure tone thresholds, in decibels, ASA 
units converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
10
10
5
LEFT
35
25
10
10
5

It was noted that the veteran had bilateral defective 
hearing.  At the time of his medical examination for 
retirement in December 1957 he could hear the whispered voice 
with the right ear at 15/15 and with the left ear at 13/15.  
Audiometric testing was not performed in conjunction with 
this examination.  It was noted that he had defective hearing 
of the left ear.  Other hearing tests in service indicate 
essentially normal hearing. 

The veteran underwent a VA medical examination in August 
1959.  He had no complaints concerning hearing loss.  
Examination of his ears showed no abnormalities.  Hearing 
loss was not found.

On a VA authorized audiological evaluation in February 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
80
75
90
LEFT
70
65
75
90
95

Speech audiometry revealed speech recognition ability of 
48 percent in the right ear and of 40 percent in the left 
ear.  It was noted that he had severe to profound bilateral 
sensorineural hearing loss.


B.  Legal Analysis

The veteran's claim for service connection for bilateral 
hearing loss is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

The service medical records show that the veteran was found 
to have bilateral hearing loss in 1947 and 1955, and left ear 
hearing loss in 1957 at the time of his medical examination 
for retirement.  An audiogram was reportedly performed in 
1947, but the report of this test is not of record.  
Audiometric testing was done in 1955 to support the diagnosis 
of bilateral hearing loss.  Audiometric testing was not 
performed in conjunction with the veteran's medical 
examination for retirement.

The post-service medical reports show that the veteran 
underwent a VA examination in 1959 and that he had no 
complaints of hearing loss at that time.  Nor was hearing 
loss found at this examination.  Audiometric testing at a VA 
medical facility in 1997 revealed severe to profound 
bilateral sensorineural hearing loss.

Service documents show that the veteran is a combat veteran.  
He now asserts that he has hearing loss due to exposure to 
loud noises in service.  This assertion is accepted as 
credible under the provisions of 38 U.S.C.A. § 1154(b) in the 
absence of affirmative evidence to the contrary, which is not 
found in this case.

The evidence shows that the veteran currently has bilateral 
hearing loss that meets the criteria of 38 C.F.R. § 3.385, 
and thus service connection is not precluded if his hearing 
loss can be linked to service.  Ledford v. Derwinski, 3 Vet. 
App. 87 (1992).  In this case, the evidence shows that he had 
bilateral hearing loss on audiometric testing in service in 
1955 and on audiometric testing in 1997.  There are no 
reports of such tests between 1955 to 1997.  After 
consideration of all the evidence, the Board finds that it 
reasonably supports the conclusion that the veteran's current 
bilateral hearing loss had its onset in service.  Hence, 
service connection is granted for the veteran's bilateral 
hearing loss.

ORDER

Service connection for bilateral hearing loss is granted.



		
	J. E. DAY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

